 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       RAYMOND ALFORD BRADFORD,                         No. 2:19-cv-1753 KJM DB P
12                        Plaintiff,
13             v.                                         FINDINGS AND RECOMMENDATIONS
14       PAUL R. KRAUS, et al.,
15                        Defendants.
16

17            Plaintiff is a state inmate proceeding pro se with a civil rights action pursuant to 42 U.S.C.

18   § 1983. Plaintiff claims that his rights were violated in connection with a 2019 Keyhea1 hearing.

19   On January 23, 2020, the undersigned recommended that plaintiff’s motion to proceed in forma

20   pauperis be denied because plaintiff accrued three strikes under 28 U.S.C. § 1915(g) prior to

21   filing the present action. (ECF No. 10.) On February 13, 2020, the district judge assigned to this

22   action adopted the findings and recommendations and directed plaintiff to pay the filing fee

23   within thirty days or face dismissal of the case. (ECF No. 13.) Those thirty days have passed,

24   and plaintiff has not paid the filing fee or otherwise responded to the court’s orders.

25   ////

26
     1
27    Keyhea v. Rushen, 178 Cal.App.3d 526, 223 (1986), sets forth the substantive and procedural
     safeguards which must be adhered to when the state seeks to involuntarily medicate state
28   prisoners with long-term psychotropic medications.
                                                     1
 1             Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

 2   prejudice.

 3             These findings and recommendations will be submitted to the United States District Judge

 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen days

 5   after being served with these findings and recommendations, plaintiff may file written objections

 6   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

 7   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

 8   time may result in waiver of the right to appeal the district court’s order. Martinez v. Ylst, 951

 9   F.2d 1153 (9th Cir. 1991).

10   Dated: April 1, 2020

11

12

13

14

15

16

17

18

19

20
21

22
     DB:12
23   DB:1/Orders/Prisoner/Civil.Rights/brad1753.fee.f&r

24

25

26
27

28
                                                          2
